Citation Nr: 1730295	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  13-20 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1963 to June 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision by the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).

In June 2015, this matter was remanded to the Agency of Original Jurisdiction for further development.  It has now been returned to the Board for continued appellate review.


FINDING OF FACT

The Veteran does not have a current asbestosis disability.


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran has claimed service connection for asbestosis in September 2010.  His military occupational specialty (MOS) in service was refrigeration mechanic and VA has conceded likely asbestos exposure.  At the time of the claim, the Veteran had a medical diagnosis of asbestosis as shown by medical records dated in 2000 and 2002, which he submitted with the claim.  The Veteran also discussed at length how he was exposed to asbestos in service.  Under these facts and circumstances, the Board finds that the scope of the Veteran's claim is limited to asbestosis, rather than to a broader claim of service connection for a respiratory disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  M21-1, IV.ii.2.C.2.f. 

In this case, service medical records show examinations at entrance, during, and at separation from service show normal lungs.  In October 1964, the Veteran self-diagnosed hay fever.  As noted above, however, due to the Veteran's MOS in service, VA concedes exposure to asbestos.

Nonetheless, the Board finds that the Veteran does not have a current diagnosis of asbestosis.  Although several medical records conclude a finding of asbestosis, the Board finds that the most probative evidence, namely, the December 2015 VA examination and the imaging tests conducted therewith, significantly outweighs the value of the other evidence.  Thus, a preponderance of the evidence is against a finding of a current diagnosis.

In that regard, April 2000 pulmonary function test results were interpreted as indicating moderate obstruction and a severe reduction in diffusion capacity.  The medical practitioner opined that based on the exposure, the long latency period since exposure, 1/0 profusion on chest X-ray,  B2 pleural disease, dyspnea on exertion, and the markedly decreased TLC and DLCO on pulmonary function testing, the Veteran has within a reasonable degree of medical certainty asbestosis.  A July 2000 private medical record notes that physical examination of the chest shows symmetrical excursions with bibasilar and inspiratory rales that do not clear post tussively.

September 2000 private medical records report the Veteran's history is consistent with significant asbestos exposure and pulmonary function studies are consistent with a mild to moderate restrictive defect which is also in keeping with his asbestos exposure.  The record further reports that the Veteran has symptoms that are likely at least in part from his mildly reduced pulmonary function.  A chest X-ray at the time shows mildly reduced lung volume with some evidence of increased linear markings at the bases which would be consistent with asbestos exposure, likely mild pleural thickening.  

In December 2002 private medical records, it was noted that the Veteran's disability has worsened and still attributable to asbestosis.  The practitioner noted moderate restrictive lung disease with bilateral interstitial changes based on a chest X-ray.   The practitioner further stated that the pulmonary functions have significantly declined over the past two years, which is likely consistent with asbestosis.  The practitioner stated:

I cannot blame it on anything else.  The study does appear to be of good quality.  It was reproducible.  Additionally, all the numbers have fallen proportionally which makes him believable.  Although he is overweight, his weight is really unchanged from two years ago.

The Veteran underwent a May 2011 VA examination.  The examiner concluded asbestosis was present based in part upon abnormal pulmonary function tests (PFTs) and shows moderate ventilatory defect particular to asbestosis.  The radiologist interpreting the VA examination X-ray, however, found no radiological evidence of asbestosis.  

Finally, the Veteran underwent a December 2015 VA examination to evaluate the asbestosis.  A chest X-ray, as well as a high resolution CT scan of the chest was performed.  After reviewing all the evidence, the examiner concluded that the Veteran does not have asbestosis.

The examiner provided a very detailed and persuasive report as to her rationale.  She indicated that, under the American Thoracic Society 2004 three-pronged criteria for diagnosis of nonmalignant lung disease related to asbestos, prongs one and three fail.  Specifically, the evidence of structural changes by imaging is not present, and other causes for the Veteran's symptoms could not be excluded.  What is most persuasive to the Board is the fact that the CT-scan of the chest completed in October 2015 showed no pleural-based calcifications, indicating asbestosis was not present.  

The CT scan findings are, according to the examiner, more sensitive for detecting pleural disease and asbestosis than radiography (X-rays).  This opinion is supported by the May 2011 VA examiner, who stated that a chest X-ray alone has only a modest predictive value for diagnosis, and that when a chest CT scan and the pulmonary function test results are combined, the positive predictive value is markedly increased.  It should be noted that no CT scan was performed prior to October 2015.

The December 2015 VA examiner also based her opinion on the fact that other causes of the Veteran's symptoms and test results could not be excluded.  The examiner explained that the Veteran's history and examination findings as documented within his medical records are consistent with asthma.  Furthermore, the examiner found restrictive lung disease due to severe obesity was present.  The examiner noted that the previous findings of asbestosis did not seriously consider any alternative diagnoses or causes of the Veteran's signs and symptoms.  There is no discussion of asthma as a possible diagnosis for this Veteran, no consideration of other exposures or that his severe obesity was playing a major role in his reported symptoms.  The Board notes that one examiner did rule out obesity.  Nonetheless, the CT scan results are most persuasive to the Board.  The examiner explained that imaging findings of asbestos pleural disease and asbestosis do not resolve on subsequent imaging, so if they were present on past films, they would be present on current imaging studies.

The Veteran asserts that he has asbestos-related disease due to exposure to asbestos in service.  Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Lay persons are competent to provide opinions on some medical issues.  Id. at 435.  However, the specific issue in this case, whether the Veteran has asbestosis falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F .3d at 1377 n.4.  Determining whether the Veteran has asbestosis requires medical inquiry into biological processes and interpretation of different types of imaging studies, namely CT scans and X-rays.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have the necessary training, skills, or expertise needed to make such a determination.   As a result, the probative value of his lay assertions is low.  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Because the CT-studies and the VA medical opinion interpreting them is the most persuasive, and it shows no asbestosis, service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2016).


ORDER

Service connection for asbestosis is denied. 



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


